THE THIRTEENTH COURT OF APPEALS

                                   13-20-00340-CV


                  Shamim Memon and Discovery MM Services, Inc.
                                          v.
              Carl Meisner, M.D. and Gulf Coast Medical Research, LLC


                                  On Appeal from the
                   240th District Court of Fort Bend County, Texas
                          Trial Cause No. 18-DCV-249080


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

October 28, 2020